Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1622 Page 1 of 8



  1   MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
      JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
  2   KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
      BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
  3   DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
      ACLU FOUNDATION OF SAN DIEGO &
  4   IMPERIAL COUNTIES
      P.O. Box 87131
  5   San Diego, CA 92138-7131
      Telephone: (619) 398-4493
  6
      Counsel for Plaintiff-Petitioners
  7
                           UNITED STATES DISTRICT COURT
  8                      SOUTHERN DISTRICT OF CALIFORNIA
  9

 10    Adrian RODRIGUEZ ALCANTARA, et                Case No. 20cv756 DMS (AHG)
       al.,
 11
                        Plaintiff-Petitioners,       PLAINTIFF-PETITIONERS’
 12                                                  OPPOSITION TO DEFENDANT
              v.                                     LAROSE’S EX PARTE
 13                                                  MOTION FOR
       GREGORY J. ARCHAMBEAULT, San                  RECONSIDERATION
 14    Diego Field Office Director, Immigration
       and Customs Enforcement, et al.,              DATE: TBD
 15                                                  TIME: TBD
       Defendant-Respondents.                        COURTROOM: TBD
 16                                                  JUDGE: HON. DANA M.
                                                     SABRAW
 17

 18           Defendant LaRose’s Motion for Reconsideration improperly seeks to relitigate
 19   matters already considered by this Court. The Court should deny the motion because
 20   it raises no new evidence and nothing submitted changes the Court’s reasoned
 21   analysis and ruling.
 22      I.        LEGAL STANDARD
 23           A motion for reconsideration must set forth “what new or different facts and
 24   circumstances are claimed to exist which did not exist, or were not shown, upon such
 25   prior application.” CivLR 7.1(i)(1); see also Kerr v. Am. Home Mortg. Servicing Inc.,
 26   No. 10-CV-1612 BEN, 2010 WL 3154551, at *1 (S.D. Cal. Aug. 9, 2010).
 27           After the Court has granted a temporary restraining order (“TRO”),
 28   “[a]mendment by the court upon motion for reconsideration should be used sparingly

                                                 1
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1623 Page 2 of 8



  1
      and is only appropriate in exceptional circumstances.” Renard v. San Diego Unified
  2
      Port Dist., No. 06-CV-2665 H (BLM), 2007 WL 9724156, at *1 (S.D. Cal. Mar. 20,
  3
      2007). “On a motion to reconsider” a TRO, “relief should be granted only “if the
  4
      district court (1) is presented with newly discovered evidence, (2) committed clear
  5
      error or [its] initial decision was manifestly unjust, or (3) if there is an intervening
  6
      change in controlling law.” Singleton v. Kernan, No. 16-CV-02462-BAS-NLS, 2017
  7
      WL 4922849, at *2 (S.D. Cal. Oct. 31, 2017). Defendant LaRose meets none of those
  8
      stringent requirements.
  9
         II.      ARGUMENT
 10               A. Defendant Larose’s submission is not “newly discovered
 11                  evidence.”
 12            Two months after the Governor of California shut down the state, one month
 13   after the first case of COVID-19 was confirmed at Otay Mesa, two weeks after being
 14   sued for his failure to protect detainees, and several days after admitting that he
 15   previously had no idea there were more than eight medically vulnerable people
 16   among the detainees he is supposed to protect, Defendant LaRose now argues that
 17   the Court should consider supposedly “new” evidence. However, he offers nothing
 18   he could not have submitted earlier if he had exercised due diligence to know the
 19   material facts already in existence: that he had more than eight medically vulnerable
 20   individuals in his custody, strewn throughout the facility he oversees. Instead, he
 21   improperly seeks to reargue the TRO based on previously available facts.
 22            “A motion for reconsideration is not an avenue to re-litigate the same issues
 23   and arguments upon which the court has already ruled.” Singleton, 2017 WL
 24   4922849, at *2. Defendant LaRose does not show “new or different facts and
 25   circumstances” that exist now but “which did not exist” when the Court granted the
 26   TRO. CivLR 7.1(i)(1). He offers no justifiable excuse for not presenting evidence
 27   previously in existence. A motion for reconsideration cannot “be used as a means to
 28   argue new facts or issues that inexcusably were not presented to the court in the

                                                 2
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1624 Page 3 of 8



  1
      matter previously decided.” Bhatnagar v. Surrendra Overseas Ltd. 52 F.3d 1220,
  2
      1231 (3rd Cir. 1995). A party is not entitled “to take a ‘second bite at the apple’” by
  3
      advancing “arguments that properly should have been presented in an earlier
  4
      proceeding.” Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir. 2014).
  5
            Indeed, the only explanation Defendant LaRose can offer for his belated
  6
      submission is that he only learned for the first time, the day before the Court issued
  7
      the TRO, that he actually had dozens – now confirmed to be over 130 – medically
  8
      vulnerable people in his custody in Otay Mesa, where for the last month he has
  9
      presided over the nation’s worst COVID-19 outbreak in ICE detention. Apart from
 10
      ignoring his own responsibility for the policy failures that, quite predictably,1 created
 11
      the current crisis in Otay Mesa, the incoherence of his argument should tell the Court
 12
      all it needs to know about his inability to protect subclass members. Plainly put, the
 13
      previous failure to submit evidence regarding the treatment of medically vulnerable
 14
      people cannot be justified by Defendant LaRose’s ignorance of the very existence of
 15
      over 100 medically vulnerable people in his custody, or where they were detained
 16
      within the facility. “The fact that” Defendant LaRose did “not have such a list [of
 17
      detainees with medical vulnerabilities] at the ready, six weeks Governor Newsom
 18
      shut down the entire state and one week after this lawsuit was filed,” not to mention
 19
      one month after COVID-19 was first confirmed in the facility, “speaks volumes about
 20
      where the safety of the people at” Otay Mesa “falls on [his] list of priorities.” Zepeda
 21
      Rivas v. Jennings, No. 20 CV 02731-VC, ECF No. 53 (N.D. Cal. Apr. 29, 2020)
 22
      (issuing classwide TRO to reduce the ICE detention population in Mesa Verde
 23
      Detention Facility and Yuba County Jail in light of COVID-19 concerns). The Court
 24
      should not excuse Defendant LaRose’s failure to present evidence based on his
 25
      failure to identify, much less protect, vulnerable detained people entrusted to his care.
 26
 27   1
       See ECF No. 2-2, Declaration of Monika Y. Langarica, Exhibit A, Allen and Rich
      Letter.
 28

                                                 3
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1625 Page 4 of 8



  1
            Indeed, in listing his supposedly “new” evidence, Defendant LaRose simply
  2
      runs down a vague list of “practices” he has already presented to the Court, and by
  3
      citing his previous submission he admits they are not new at all.2 LaRose Recon.
  4
      Mtn., ECF No. 49 at 4:14-27 (citing ECF No. 26-1). Defendant LaRose cannot couch
  5
      previously available evidence as new evidence simply because “[i]t does not appear”
  6
      to him that the Court considered it, id. at 5:12-14, when the evidence of these
  7
      practices was robustly argued to the Court. Indeed, the record makes clear the Court
  8
      did not “fail[] to consider whether these measures were reasonable,” LaRose Recon.
  9
      Mtn. at 6:6-10. The Court explicitly considered them in its Order and necessarily
 10
      found them unreasonable. See Order, ECF No. 41 at 3:19-24, 5:4-18. The fact that
 11
      Defendant LaRose disagrees with the Court’s ruling does not warrant the
 12
      “extraordinary remedy” of reconsideration. Kona Enterprises, Inc. v. Estate of
 13
      Bishop, 229 F. 3d 877, 890 (9th Cir. 2000).
 14
            Defendant LaRose concedes that the supplemental Declaration of Dr. Ivens
 15
      was not “submitted at the time Respondent LaRose filed his Oppositions to the
 16
      Motions” because it was made “in response” to the Court’s TRO. ECF No. 49-1,
 17
      Declaration of Daniel P. Struck, ¶ 9. Defendant LaRose was “on notice every step of
 18
      the way” that Plaintiff-Petitioners (“Plaintiffs”) contended Mr. Rodriguez Alcantara
 19
      qualified as medically vulnerable. Weisgram v. Marley Co., 528 U.S. 440, 456
 20
      (2000). Indeed, Defendants submitted a declaration from Dr. Ivens before the Court
 21
      granted the TRO. ECF No. 26-3. Defendants “made no attempt to add” to Dr. Ivens’s
 22
      declaration until after they lost. Weisgram, 528 U.S. at 456. A “litigant’s failure to
 23
      2
        As examples of this vagueness, Defendant LaRose asserts that he “attempt[ed] to
 24   identify and separate detainees at heightened risk,”, and that he engaged in
      “screening” of people entering the facility and “providing medical care” without
 25   describing the nature of that screening or the specifics of the care provided. LaRose
      Recon. Mtn at 5:14-27. As Plaintiffs have argued, “screening” individuals entering
 26   the building based on self-reporting and temperature checks is wholly insufficient
      when contagious COVID-19 carriers are often asymptomatic and do not always
 27   know they are carriers. ECF No. 32, April 28 Declaration Dr. Joseph J. Amon
      (“Amon Decl.”) at ¶ 10.
 28

                                                4
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1626 Page 5 of 8



  1
      buttress its position because of confidence in the strength of that position is always
  2
      indulged in at the litigant’s own risk.” Id. (quoting Lujan v. National Wildlife
  3
      Federation, 497 U.S. 871, 897 (1990)).
  4
            “The overwhelming weight of authority is that the failure to file documents in
  5
      an original motion or opposition does not turn the late filed documents into
  6
      ‘newly discovered evidence.’” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS,
  7
      Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). The stringent standard for reconsideration
  8
      does not allow Defendant LaRose to submit a supplemental declaration “in response”
  9
      to the Court’s order only after he lost.3
 10            B. In any event, Defendant LaRose’s submissions do not alter the
                   Court’s TRO or class certification analyses.
 11
            Even if this Court were to accept the previously available evidence as new, the
 12
      evidence is not of such “a strongly convincing nature to induce the court to reverse
 13
      its prior decision.” Singleton, 2017 WL 4922849, at *2.
 14
            The evidence does not change anything with regard to the factors relevant to
 15
      injunctive relief: likelihood of success on the merits, likelihood of irreparable harm,
 16
      balance of the equities, and public interest.4 Winter v. Nat. Res. Def. Council, Inc.,
 17
      555 U.S. 7, 20 (2008). Defendant LaRose only argues that the evidence impacts
 18
      likelihood of success. Even then, he is wrong.
 19
            Defendant LaRose’s declaration does not, and could not possibly, assert what
 20
      happens in housing units at all times, including, for example, whether soap is always
 21
      available, or whether staff consistently use personal protective equipment. See ECF
 22
      No. 49-3, May 04 Declaration of Warden LaRose (“LaRose Decl.”). Such may
 23

 24   3
       Defendant LaRose does not even feign effort at arguing the existence of new
      evidence to support reconsideration of class certification, merely regurgitating
 25   meritless arguments it already made and the Court already rejected. LaRose Recon.
      Mtn at 12:14-14:10.
 26
      4
       If the Court deems it appropriate, the TRO may be amended to indicate that
 27   Plaintiffs have shown a likelihood of success on the merits, consistent with the
      standard for granting a TRO.
 28

                                                5
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1627 Page 6 of 8



  1
      sometimes be available, but “sometimes” is not enough to stop COVID-19 from
  2
      endangering or killing medically vulnerable people. The record demonstrates such
  3
      critical resources are often not available. See, e.g., ECF No. 1-5, Declaration of
  4
      Adrian Rodriguez Alcantara, ¶ 11. Defendant LaRose’s declaration does not say
  5
      otherwise. Indeed, Defendant LaRose has failed to properly account for even static
  6
      facts, including the capacity of housing units in his facility. LaRose Decl. fn. 2. As
  7
      this Court has already noted, Defendants “admit[] that detainees are not social
  8
      distancing from each other, which is confirmed in the photos of J pod.” Order, ECF
  9
      No. 41 at 5:17-18. Those same photographs evince both failure to enforce social
 10
      distancing and lack of use of personal protective equipment. ECF No. 26-1, LaRose
 11
      Decl., Attachment 12, at 97-98.
 12
            Additionally, while Defendant LaRose’s declaration mentions some
 13
      developments surrounding protective measures in housing units, it fails to mention
 14
      when those changes took effect, a crucial detail for determining the adequacy of his
 15
      supposed protection of subclass members. See, e.g., LaRose Decl., ¶ 45. In any event,
 16
      the facility’s failure to abate the harm posed by COVID-19 resulted in the current
 17
      outbreak. There is simply no set of circumstances available now that sufficiently
 18
      mitigates the risk of harm to medically vulnerable people, particularly in light of the
 19
      current rate of infection and the facility’s dangerous cohorting policy, which severely
 20
      threatens medically vulnerable people and which Defendant LaRose has
 21
      reconfirmed. Id. at ¶ 32; Amon Decl. ¶ 7. This goes to the ultimate crux of the issue
 22
      in this case: even if the facility were to take every available measure short of release
 23
      to protect against transmission, it would not be enough to reasonably protect the
 24
      health and safety of medically vulnerable subclass members in its custody.5
 25

 26   5
       Sufficient population reduction to allow for social distancing may reduce the risk
      for people without medical vulnerabilities who remain in custody, but the time it
 27   will take to achieve such a result will place vulnerable subclass members at too
      high a risk of serious illness or death in the meantime. In any event, any orderly
 28                                                                 (Footnote continues on next page.)

                                                 6
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1628 Page 7 of 8



  1
            Despite Defendant LaRose’s protestations, the Court was correctly
  2
      “concern[ed] that Warden LaRose was not able to identify,” at the hearing to discuss
  3
      the protection of medically vulnerable Otay Mesa detainees, “the precise location of
  4
      those detainees at potentially heightened risk.” LaRose Recon. Mtn. at 12:24-27.
  5
      Such emphasis was not “undue” but a recognition that Defendant LaRose cannot
  6
      possibly protect subclass members if he has no idea how many there are, who they
  7
      are, or where in his facility they are held.
  8
            Other cases cited by Defendant LaRose did not involve individuals on
  9
      Defendants’ list of medically vulnerable people and so are not relevant to the Court’s
 10
      TRO protecting those people. LaRose Recon. Mtn at 6:5-23. While all people in
 11
      OMDC are at unreasonable risk of contracting COVID-19, the Court’s TRO only
 12
      concerned the urgent need for release of medically vulnerable people whose risk of
 13
      severe illness from COVID-19 is heightened. Indeed, those very decisions explicitly
 14
      declined to address the harm to medically vulnerable people. See e.g., Habibi v. Barr,
 15
      No. 20-CV-00618-BAS-RBB, 2020 WL 1864642, at *4 (S.D. Cal. Apr. 14, 2020)
 16
      (“Petitioner has not identified (and the Government is not aware of) any medical
 17
      conditions that put him at higher risk of severe illness or death as a result of
 18
      contracting COVID-19.”); Lopez-Marroquin v. Barr, No. 20CV682-LAB (MDD),
 19
      2020 WL 1905341, at *5 (S.D. Cal. Apr. 17, 2020) (noting that applicant was
 20
      “without underlying health problems”).
 21
            Nor does the motion offer any new argument or evidence to change the Court’s
 22
      provisional class certification order. Instead, Defendant LaRose raises a meritless
 23
      argument that his complete ignorance of the fact that he had more than 100 medically
 24
      vulnerable detainees in his custody – a fact common to the entire subclass – somehow
 25
      cuts against commonality. LaRose Recon. Mtn. at 13:11-14. Even more puzzling,
 26
 27   reduction in population must begin with release of the most medically vulnerable,
      which animated the emergency relief Plaintiffs sought on their behalf.
 28

                                                     7
Case 3:20-cv-00756-DMS-AHG Document 53 Filed 05/05/20 PageID.1629 Page 8 of 8



  1
      Defendant LaRose attempts to dispute the indisputable, arguing that being “detained
  2
      at OMDC,” where there is a rampant outbreak of COVID-19, and “hav[ing] a
  3
      qualifying medical condition” under “CDC Guidelines” does not place detained
  4
      people “at heightened risk of contracting COVID-19.” LaRose Recon. Mtn. at 12:25-
  5
      28 n.4. There can be no greater endorsement for the Court’s ruling than the assertion
  6
      that trapping medically vulnerable people in a locked facility where more than 100
  7
      people have tested positive for COVID-19 and hundreds more have been exposed
  8
      does not place them at heightened risk, a position that is clearly common and
  9
      applicable to all subclass members.
 10
         III.   CONCLUSION
 11
            For the foregoing reasons, this Court should deny Defendant LaRose’s
 12
      Motion for Reconsideration of Order Granting Plaintiff-Petitioners’ Emergency Ex
 13
      Parte Motion for Subclass-Wide Temporary Restraining Order.
 14

 15

 16

 17
      Dated: May 05, 2020                          Respectfully submitted,
 18

 19                                                ACLU FOUNDATION OF SAN
                                                   DIEGO & IMPERIAL COUNTIES
 20
                                                   s/Monika Y. Langarica
 21

 22                                                Attorney for Plaintiff-Petitioners

 23

 24

 25

 26
 27

 28

                                               8
